DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 11/12/2021, with respect to claims 1-6 and 8-26 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims 1-6 and 8-26has been withdrawn. 
Allowable Subject Matter
Claims 1-6 and 8-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest receiving, by a first base station from a second base station, power value for uplink selection among a plurality of uplinks of a cell of the second base station; determining, by the first base station and based on the power value and the RSRP, to a handover decision for the wireless device to a selected uplink of the plurality of uplinks of the cell of the second base station in conjunction with other limitations in independent claim 1.
	The prior art fails to teach or to fairly suggest receiving, by a first base station from a second base station, a first message comprising uplink configuration parameters for a cell, of the second base station, that comprises a plurality of uplink; determining, based on the measurement report and a power value associated with uplink selection among the plurality of uplinks, to handover decision for the wireless device to a selected uplink of the plurality of uplinks in conjunction with other limitations in independent claim 11.
The prior art fails to teach or to fairly suggest receiving, by a first base station from a second base station, uplink configuration parameters for a cell of the second base station, wherein the uplink configuration parameters comprise a threshold value for selection of a normal uplink of the cell or a supplemental uplink of the cell; determining, by the first base station, to handover the wireless device to a selected uplink of the normal uplink or the supplemental uplink the cell based on: the threshold value; and the at least one parameter in conjunction with other limitations in independent claim 16.
The prior art fails to teach or to fairly suggest sending, by a second base station to a first base station, a power value for uplink selection among a plurality of uplinks of a cell of the second base station; sending at least one reference signal via a downlink of the cell of the second base station; receiving, by the second base station from the first base station, an indication to handover a wireless device to a selected uplink of the plurality of uplinks of the cell of the second base station, wherein the indication to handover is based on the power value and a reference signal received power (RSRP) of the at least one reference signal in conjunction with other limitations in independent claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwun et al. (US Pat. No. 7,839,827) discloses handover based on comparing first and second uplink signal level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466